946 F.2d 896
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie THOMPSON, Jr., Plaintiff-Appellant,v.CITY OF COVINGTON, Howard Hodge, Joseph Condit, Defendants-Appellees.
No. 91-5590.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1991.

1
Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Eddie Thompson, Jr., a Kentucky citizen, appeals pro se from the judgment for defendants in this civil rights action.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Thompson brought this suit for money damages against the city of Covington, Kentucky, and two of its officials, alleging that they had conspired against him on the basis of his race in enacting an ordinance requiring him to add a fire escape to rental property he owned, in order to avoid paying rental assistance on behalf of one of his tenants.   The acts complained of took place from December 1975 to August 1977.   Thompson had filed a federal action based on these allegations in 1978, and a state court action also based on these facts in 1986.   This complaint was filed on September 14, 1990.   The defendants moved to dismiss the case on the grounds of the statute of limitations and res judicata.   The district court granted the motion on statute of limitations grounds.   The district court subsequently denied Thompson's motions for reconsideration and motion for sanctions, rejected his statement of the evidence purportedly filed pursuant to Fed.R.App.P. 10(c), and ordered that Thompson seek leave of court before filing any further pleadings or complaints arising out of these facts.


4
Upon consideration, we conclude that this case was properly dismissed as barred by the one year statute of limitations applicable to civil rights actions arising in Kentucky.   See Collard v. Kentucky Board of Nursing, 896 F.2d 179, 182 (6th Cir.1990).   Thompson's arguments to the contrary are meritless.   Thompson attempts to contest orders of the district court filed after the notice of appeal was filed in this case.   His basis for raising these issues is questionable.   See Donlin v. Watkins, 814 F.2d 273, 276 (6th Cir.1987).   Moreover, the arguments raised are without merit.   Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation